

PLEDGE AND SECURITY AGREEMENT
 
THIS PLEDGE AND SECURITY AGREEMENT is entered into as of June 29, 2006 by and
between LIGHTING SCIENCE GROUP CORPORATION, a Delaware corporation (“Borrower”)
and BANK OF TEXAS, N.A., a national banking association (“Bank”). Borrower and
Bank agree as follows:
 
Article One  
 
Definitions
 
1.1  Terms Defined in Code. Terms (whether or not capitalized) defined in the
Code which are not otherwise defined in this Security Agreement are used herein
as defined in the Code as in effect on the date hereof.
 
1.2  Definitions of Certain Terms Used Herein. As used in this Security
Agreement, the following terms shall have the following meanings:
 
“Account Debtor” means any Person who is or who may become obligated to Borrower
under, with respect to, or on account of an Account.
 
“Accounts” mean any “account,” as such term is defined in Chapter 9 of the Code,
now owned or hereafter acquired by Borrower, and, in any event, shall include,
without limitation, each of the following, whether now owned or hereafter
acquired by Borrower: (a) all rights of Borrower to payment for goods sold or
leased or services rendered or the license of Intellectual Property, whether or
not earned by performance, (b) all accounts receivable of Borrower, (c) all
rights of Borrower to receive any payment of money or other form of
consideration, (d) all security pledged, assigned, or granted to or held by
Borrower to secure any of the foregoing, and (e) all guaranties of, or
indemnifications with respect to, any of the foregoing.
 
“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.
 
“Bank” includes Bank’s successors and assigns.
 
“Borrower” means Lighting Science Group Corporation, a Delaware corporation.
 
“Code” means the Uniform Commercial Code as in effect in the State of Texas, as
the same has been or may be amended or revised from time to time, or, if so
required with respect to any particular Collateral by mandatory provisions of
applicable law, as in effect in the jurisdiction in which such Collateral is
located.
 
“Collateral” means all personal property, including without limitation Accounts,
Equipment, Inventory, and the Other Collateral wherever located, in which
Borrower now has or hereafter acquires any right or interest, and the Proceeds
and products thereof, together with all books and records, customer lists,
credit files, computer files, programs, printouts and other computer materials
and records related thereto.
 
“Control” shall have the meaning set forth in Chapter 8 and Chapter 9 of the
Code.
 
“Effective Date” means the date of this Security Agreement.
 
“Equipment” means any “equipment,” as such term is defined in Chapter 9 of the
Code, now owned or hereafter acquired by Borrower and, in any event, shall
include, without limitation, all machinery, equipment, furnishings, fixtures and
vehicles now owned or hereafter acquired by Borrower and any and all additions,
substitutions, and replacements of any of the foregoing, wherever located,
together with all attachments, components, parts, equipment, and accessories
installed thereon or affixed thereto.
 
“Event of Default” has the meanings set forth in Section 5.1.
 
“Inventory” means any “inventory,” as such term is defined in Chapter 9 of the
Code, now owned or hereafter acquired by Borrower, and, in any event, shall
include, without limitation, each of the following, whether now owned or
hereafter acquired by Borrower: (a) all goods and other personal property of
Borrower that are held for sale or lease or to be furnished under any contract
of service, (b) all raw materials, work-in-process, finished goods, inventory,
supplies, and materials of Borrower, and (c) all goods that have been returned
to, repossessed by, or stopped in transit by Borrower.
 
D-1450139.v2
“Indebtedness” means all indebtedness, obligations and liabilities of Borrower
to Bank of any kind or character, now existing or hereafter arising, including
(a) whether direct, indirect, related, unrelated, fixed, contingent, liquidated,
unliquidated, joint, several or joint and several, and regardless of whether
such indebtedness, obligations and liabilities may, prior to their acquisition
by Bank be or have been payable to or in favor of a third party and subsequently
acquired by Bank (it being contemplated that Bank may make such acquisitions
from third parties), including without limitation all indebtedness, obligations
and liabilities of Borrower to Bank now existing or hereafter arising by note,
draft, acceptance, guaranty, endorsement, letter of credit, assignment,
purchase, overdraft, discount, indemnity agreement or otherwise, (b) all accrued
but unpaid interest on any of the indebtedness described in (a) above, (c) all
obligations of Borrower to Bank (both including monetary and non-monetary) under
any documents evidencing, securing, governing and/or pertaining to all or any
part of the indebtedness described in (a) and (b) above, (d) all costs and
expenses incurred by Bank in connection with the collection and administration
of all or any part of the indebtedness and obligations described in (a), (b) and
(c) above or the protection or preservation of, or realization upon, the
collateral security for all or any part of such indebtedness and obligations,
including without limitation all reasonable attorneys’ fees, and (e) all
renewals, extensions, modifications, increases, and rearrangements of the
indebtedness and obligations described in (a), (b), (c) and (d) above.
 
“Intellectual Property” means all present and future copyrights, trademarks,
trademark registrations and applications for registrations, trade names,
corporate names, trade styles, service marks, logos, and other source and
business identifying marks of Borrower, together with the goodwill associated
therewith, all present and future patents and patent applications of Borrower
and all renewals, extensions, and continuations thereof, any present and future
written agreements of Borrower granting any right to use any copyright,
trademark, trademark application or registration, patent, patent application or
registration, and Borrower’s right to sue for past, present, or future
infringements of the foregoing.
 
“Lien” means any lien, security interest, Tax lien, mechanic’s lien,
materialman’s lien, or other encumbrance, whether arising by contract or under
Law.
 
“Loan Agreement” means the Loan Agreement dated on or about the date hereof
between Bank and Borrower, as such may be amended, replaced, renewed and
extended from time to time.
 
“Loan Documents” means the Loan Agreement and all other documents which secure,
guarantee, or otherwise relate to the Note, as such may be amended or replaced
from time to time.
 
“Note” means collectively the Revolving Promissory Note of even date with this
Security Agreement in the original principal amount of $2,000,000.00 executed by
Borrower and payable to the order of Bank as such may be amended, increased,
restated, renewed and extended from time to time.
 
“Obligated Party” means any party other than Borrower who secures, guarantees
and/or is otherwise obligated to pay all or any portion of the Indebtedness.
 
“Other Collateral” means all other property of Borrower now owned or hereafter
acquired, other than real estate, not included within the specifically defined
terms of Accounts, Equipment, and Inventory including Chattel Paper,
Instruments, Commercial Tort Claims, Deposit Accounts, Documents, Fixtures,
General Intangibles, Health Care Insurance Receivables, Intellectual Property,
Instruments, Financial Assets, Investment Property and Letter of Credit Rights.
Certain items of the Other Collateral are more fully described in Schedule One
attached.
 
“Proceeds” means any “proceeds,” as such term is defined in Chapter 9 of the
Code and, in any event, shall include, but not be limited to, (a) any and all
proceeds of any insurance, indemnity, warranty, or guaranty payable to Borrower
from time to time with respect to any of the Collateral, (b) any and all
payments (in any form whatsoever) made or due and payable to Borrower from time
to time in connection with any requisition, confiscation, condemnation, seizure,
or forfeiture of all or any part of the Collateral by any Tribunal (or any
person acting under color of Tribunal), and (c) any and all other amounts from
time to time paid or payable under or in connection with any of the Collateral.
 
“Section” means a numbered Section of this Security Agreement, unless another
document is specifically referenced.
 
“Security Agreement” means this Pledge and Security Agreement and all
amendments, replacements, renewals, and extensions to this Security Agreement.
 
“Tribunal” means any state, commonwealth, federal, foreign, territorial, or
other court or governmental department, commission, board, bureau, agency, or
instrumentality.
 
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.
 
Article Two  
 
Grant of Security Interest
 
2.1  Security Interest. Borrower hereby pledges, assigns and grants to Bank a
continuing security interest in all of Borrower’s right, title and interest in
and to the Collateral to secure the prompt and complete payment and performance
of the Indebtedness and the performance of Borrower’s obligations under the Loan
Documents.
 
2.2  Authorization to File Financing Statements. Borrower hereby irrevocably
authorizes Bank at any time and from time to time to prepare and file one or
more financing statements describing the Collateral as the Collateral exists on
the effective date of this Security Agreement and, also, as the description and
type of the Collateral may change in the future.
 
Article Three  
 
Representations and Warranties
 
Borrower represents and warrants to Bank that:
 
3.1  Title, Authorization, Validity and Enforceability. Borrower has good and
valid rights in and title to the Collateral, free and clear of all Liens except
for Permitted Liens (as defined in the Loan Agreement), and has full power and
authority to grant to Bank the security interest in such Collateral pursuant
hereto. The execution and delivery by Borrower of this Security Agreement has
been duly authorized by proper corporate proceedings, and this Security
Agreement constitutes a legal, valid and binding obligation of Borrower and
creates a security interest which is enforceable against Borrower in all now
owned and hereafter acquired Collateral. When financing statements have been
filed in the appropriate offices against Borrower, Bank will have a fully
perfected first priority security interest in that Collateral in which a
security interest may be perfected by filing, subject only to Permitted Liens
(as defined in the Loan Agreement).
 
3.2  Conflicting Laws and Contracts. Neither the execution and delivery by
Borrower of this Security Agreement, the creation and perfection of the security
interest in the Collateral granted hereunder, nor compliance with the terms and
provisions hereof will violate any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on Borrower or Borrower’s articles or
certificate of incorporation, bylaws, articles of organization or operating
agreement or other charter documents, as the case may be, the provisions of any
indenture, instrument or agreement to which Borrower is a party or is subject,
or by which it, or its property, is bound, or conflict with or constitute a
default thereunder, or result in the creation or imposition of any Lien pursuant
to the terms of any such indenture, instrument or agreement (other than any Lien
of Bank).
 
3.3  Principal Location. Borrower’s mailing address and the location of its
chief executive office are disclosed in Schedule Two.
 
3.4  No Other Names. Borrower has not conducted business under any name except
the name in which it has executed this Security Agreement.
 
3.5  No Event of Default. No Event of Default exists.
 
3.6  Accounts. Each Account represents the valid and legally binding
indebtedness of a bona fide Account Debtor arising from the sale or lease by
Borrower of goods or the rendition by Borrower of services and is not subject to
contra accounts, setoffs, defenses or counterclaims by or available to account
debtors obligated on the Accounts except as disclosed by Borrower to Bank from
time to time in writing. The amount shown as to each Account on Borrower’s books
is the true and undisputed amount owing and unpaid thereon, subject only to
discounts, allowances, rebates, credits and adjustments to which the Account
Debtor has a right and which have been disclosed to Bank in writing.
 
3.7  Inventory. The security interest in Inventory shall continue through all
stages of manufacture and shall, without further action, attach to the Accounts
or other Proceeds resulting from the sale or other disposition thereof and to
all such Inventory as may be returned to Borrower by its Account Debtors.
 
Article Four  
 
Affirmative and Negative Covenants
 
From the Effective Date and thereafter until this Security Agreement is
terminated:
 
4.1  General.
 
(a)  Defense of Title. Borrower will take any and all actions necessary to
defend title to the Collateral against all persons and to defend the security
interest of Bank in the Collateral and the priority thereof against any Lien,
other than Permitted Liens (as defined in the Loan Agreement).
 
(b)  Disposition of Collateral. Borrower will not sell, lease or otherwise
dispose of the Collateral except (i) prior to the occurrence of an Event of
Default, dispositions expressly permitted by the Loan Documents or otherwise by
Bank, (ii) until such time as Bank accelerates the Indebtedness, as Borrower
receives a notice from Bank instructing Borrower to cease such transactions,
sales or leases of Inventory in the ordinary course of business, and (iii) until
such time as Borrower receives a contrary notice from Bank after the occurrence
of an Event of Default, proceeds of Inventory and Accounts collected in the
ordinary course of business.
 
(c)  Change in Location, Jurisdiction of Organization or Name. Borrower will not
(i) change its name or taxpayer identification number, (ii) change its mailing
address, or (iii) change its jurisdiction of organization, unless Borrower shall
have given Bank not less than 30 days’ prior written notice thereof, and Bank
shall have determined that such change will not adversely affect the validity,
perfection or priority of Bank’s security interest in the Collateral.
 
(d)  Other Financing Statements. Borrower will not sign or authorize the
preparation and filing of any financing statement naming it as debtor covering
all or any portion of the Collateral, except in favor of Bank or in connection
with Permitted Liens.
 
4.2  Accounts.
 
(a)  Collection of Accounts. Except as otherwise provided in this Security
Agreement and the Loan Agreement, Borrower will collect and enforce, at
Borrower’s sole expense, all amounts due or hereafter due to Borrower under the
Accounts.
 
(b)  Verification of Accounts. Upon the occurrence of an Event of Default, Bank
shall have the right, at any time or times hereafter, in its name or in the name
of a nominee of Bank, to verify the validity, amount or any other matter
relating to any Accounts, by mail, telephone, telegraph or otherwise.
 
(c)  Appointment of Bank as Attorney-in-Fact. Borrower hereby irrevocably
designates, makes, constitutes and appoints Bank (and all persons designated by
Bank), exercisable after the occurrence of an Event of Default, as its true and
lawful attorney-in-fact, and authorizes Bank, in Borrower’s or Bank’s name, to:
(i) demand payment of Accounts; (ii) enforce payment of Accounts by legal
proceedings or otherwise; (iii) exercise all of Borrower’s rights and remedies
with respect to proceedings brought to collect an Account; (iv) sell or assign
any Account upon such terms, for such amount and at such time or times as Bank
deems advisable; (v) settle, adjust, compromise, extend or renew an Account;
(vi) discharge and release any Account; (vii) take control in any manner of any
item of payment or proceeds thereof; (viii) prepare, file and sign Borrower’s
name on any proof of claim in bankruptcy or other similar document against an
Account Debtor; (ix) endorse Borrower’s name upon any items of payment or
proceeds thereof and deposit the same in Bank’s account on account of the
Indebtedness; (x) notify the post office authorities to change the address for
delivery of Borrower’s mail to an address designated by Bank, have access to any
lock box or postal box into which any of Borrower’s mail is deposited, and open
and dispose of all mail addressed to Borrower, and (xi) do all acts and things
which are necessary, in Bank’s sole discretion, to fulfill Borrower’s
obligations under this Security Agreement. The preceding establishes a power of
attorney coupled with an interest.
 
(d)  Notice to Account Debtor. Bank may, in its sole discretion, at any time or
times after an Event of Default has occurred, and without prior notice to
Borrower, notify any or all Account Debtors that the Accounts have been assigned
to Bank and that Bank has a security interest therein. After an Event of Default
has occurred and is continuing, Bank may direct any or all Account Debtors to
make all payments upon the Accounts directly to Bank. Bank will use its best
efforts to furnish Borrower with a copy of such notice, but failure to do so
will not have an adverse effect on Bank’s rights under this Security Agreement.
 
4.3  Inventory and Equipment.
 
(a)  Maintenance of Goods. Except as otherwise set forth in the Loan Agreement,
Borrower will do all things necessary to maintain, preserve, protect and keep
the Inventory and the Equipment in good repair and working and saleable
condition. Borrower has the risk of loss with regard to the Inventory and
Equipment.
 
(b)  Safekeeping of Inventory; Inventory Covenants. Bank shall not be
responsible for: (i) the safekeeping of the Inventory; (ii) any loss or damage
thereto or destruction thereof occurring or arising in any manner or fashion
from any cause; (iii) any diminution in the value of Inventory; or (iv) any act
or default of any carrier, warehouseman, bailee or forwarding agency or any
other Person in any way dealing with or handling the Inventory, except to the
extent that Borrower incurs any loss, cost, claim or damage from any of the
foregoing as a result of the gross negligence or willful misconduct of Bank. All
risk of loss, damage, distribution or diminution in value of the Inventory
shall, except as noted in the previous sentence, be borne by Borrower.
 
4.4  Deposit Accounts. Schedule One correctly identifies and describes all
Deposit Accounts (maintained with institutions other than Bank). Borrower is the
direct and beneficial owner of each Deposit Account, free and clear of any Liens
except in favor of Bank. Borrower maintains, or will, within thirty (30) days of
the date hereof, maintain, all of its Deposit Accounts with Bank, except for
domestic deposit accounts identified to Bank in writing in which not more than
$25,000 in the aggregate is maintained. Borrower will provide Bank with thirty
(30) days prior written notice before opening any international bank account and
such notice will briefly describe the expected uses of such account and an
estimate of the amount expected to be maintained in such account. Upon the
request of Bank, with respect to Deposit Accounts with any financial institution
other than Bank, Borrower will notify each such financial institution (other
than Bank) in which it maintains a Deposit Account that constitutes Collateral
of the existence of the Bank’s Lien thereon, and cause each such financial
institution to acknowledge such Lien in a form reasonably acceptable to Bank.
 
4.5  Performance by Bank. If Borrower fails to perform any agreement or
obligation provided herein, Bank may itself perform, or cause performance of,
such agreement or obligation, and the expenses of Bank incurred in connection
therewith shall be a part of the Indebtedness, secured by the Collateral and
payable by Borrower on demand.
 
4.6  Further Assurances. At any time and from time to time, upon the reasonable
request of Bank, and at the sole expense of Borrower, Borrower shall promptly
execute and deliver all such further instruments and documents and take such
further action as Bank may deem necessary or desirable to preserve and perfect
its security interest in the Collateral and carry out the provisions and
purposes of this Security Agreement, including, without limitation, (a) the
preparation (and execution, if necessary) and filing of such financing
statements as Bank may require and (b) the deposit of all certificates of title
issuable with respect to any of the Collateral and noting thereon the security
interest hereunder.
 
Article Five  
 
Default
 
5.1  Events of Default. Each of the following constitutes an “Event of Default”
under this Security Agreement (subject to all applicable grace and/or notice and
cure provisions):
 
(a)  Failure to Pay Indebtedness. The failure, refusal or neglect of Borrower or
any Obligated Party to make any payment of principal or interest on the
Indebtedness, or any portion thereof, within five (5) days of the date the same
shall become due and payable; or
 
(b)  Performance of Covenants. The failure of Borrower or any Obligated Party to
timely and properly observe, keep or perform any covenant, agreement, warranty
or condition required herein (except Borrower’s failure to timely pay the
Indebtedness), and such failure continues until the earlier to occur of either
(i) thirty (30) days after an officer or responsible employee of the Borrower
becomes aware of such failure or (ii) thirty (30) days after Bank has given
Borrower written notice thereof; or
 
(c)  Default Under Other Loan Documents. The occurrence of an Event of Default
under any of the other Loan Documents; or
 
(d)  False Representation. Any representation contained herein is false or
misleading in any material respect when made; or
 
(e)  Action by Other Lienholder. The holder of any lien or security interest on
any of the assets of Borrower, including without limitation, the Collateral
(without hereby implying the consent of Bank to the existence or creation of any
such lien or security interest on the Collateral) securing Debt (as defined in
the Loan Agreement) in excess of $10,000.00, declares a default thereunder or
institutes foreclosure or other proceedings for the enforcement of its remedies
thereunder.
 
Article Six  
 
Remedies
 
6.1  Remedies Upon Default. If any Event of Default shall occur and be
continuing, Bank may without notice declare the Indebtedness or any part thereof
to be immediately due and payable, and the same shall thereupon become
immediately due and payable, without notice, demand, presentment, notice of
dishonor, notice of acceleration, notice of intent to accelerate, notice of
intent to demand, protest, or other formalities of any kind, all of which are
hereby expressly waived by the Borrower. If any Event of Default shall occur and
be continuing, Bank may exercise all rights and remedies available to it in law
or in equity, under the Loan Documents, or otherwise.
 
6.2  Application of Proceeds. If any Event of Default shall have occurred and be
continuing, Bank may at its discretion apply or use any cash held by Bank as
Collateral, and any cash proceeds received by Bank in respect of any sale or
other disposition of, collection from, or other realization upon, all or any
part of the Collateral as follows in such order and manner as Bank may elect:
 
(a)  to the repayment or reimbursement of the reasonable costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses)
incurred by Bank in connection with (i) the administration of the Loan
Documents, (ii) the custody, preservation, use or operation of, or the sale of,
collection from, or other realization upon, the Collateral, and (iii) the
exercise or enforcement of any of the rights and remedies of Bank hereunder;
 
(b)  To the payment or other satisfaction of any Liens upon the Collateral;
 
(c)  To the satisfaction of the Indebtedness;
 
(d)  To the payment of any other amounts required by applicable law; and
 
(e)  By delivery to Borrower or any other party lawfully entitled to receive
such cash or proceeds whether by direction of a court of competent jurisdiction
or otherwise.
 
6.3  Deficiency. In the event that the proceeds of any sale of, collection from,
or other realization upon, all or any part of the Collateral by Bank are
insufficient to pay all amounts to which Bank is legally entitled, Borrower and
any Obligated Party shall be liable for the deficiency, together with interest
thereon as provided in the Loan Documents.
 
6.4  Non-Judicial Remedies. In granting to Bank the power to enforce its rights
hereunder without prior judicial process or judicial hearing, Borrower expressly
waives, renounces and knowingly relinquishes any legal right which might
otherwise require Bank to enforce its rights by judicial process. Borrower
recognizes and concedes that non-judicial remedies are consistent with the usage
of trade, are responsive to commercial necessity and are the result of a bargain
at arm’s length. Nothing herein is intended to prevent Bank or Borrower from
resorting to judicial process at either party’s option.
 
6.5  Other Recourse. Borrower waives any right to require Bank to proceed
against any third party, exhaust any Collateral or other security for the
Indebtedness, or to have any third party joined with Borrower in any suit
arising out of the Indebtedness or any of the Loan Documents, or pursue any
other remedy available to Bank. Borrower further waives any and all notice of
acceptance of this Security Agreement. Borrower further waives any defense
arising by reason of any disability or other defense of any third party or by
reason of the cessation from any cause whatsoever of the liability of any third
party. Until all of the Indebtedness shall have been paid in full, Borrower
shall have no right of subrogation and Borrower waives the right to enforce any
remedy which Bank has or may hereafter have against any third party, and waives
any benefit of and any right to participate in any other security whatsoever now
or hereafter held by Bank. Borrower authorizes Bank, and without notice or
demand and without any reservation of rights against Borrower and without
affecting Borrower’s liability hereunder or on the Indebtedness to (a) take or
hold any other property of any type from any third party as security for the
Indebtedness, and exchange, enforce, waive and release any or all of such other
property, (b) apply such other property and direct the order or manner of sale
thereof as Bank may in its discretion determine, (c) renew, extend, accelerate,
modify, compromise, settle or release any of the Indebtedness or other security
for the Indebtedness, (d) waive, enforce or modify any of the provisions of any
of the Loan Documents executed by any third party, and (e) release or substitute
any third party.
 
6.6  Disclaimer of Warranties and Sales on Credit. In connection with any
foreclosure sale of the Collateral, Bank may specifically disclaim any
warranties of title or the like. This procedure will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral. If
Bank sells any of the Collateral upon credit, Borrower will be credited only
with payments actually made by the purchaser, received by Bank and applied to
the indebtedness of the purchaser. In the event the purchaser fails to pay for
the Collateral, Bank may resell the Collateral and Borrower shall be credited
with the proceeds of the sale.
 
6.7  License. Bank is hereby granted a license or other right to use, following
the occurrence of an Event of Default, without charge, Borrower’s labels,
patents, copyrights, rights of use of any name, trade secrets, trade names,
trademarks, service marks, customer lists and advertising matter, or any
property of a similar nature, as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral, and Borrower’s
rights under all licenses and all franchise agreement shall inure to Bank’s
benefit.
 
Article Seven  
 
General Provisions
 
7.1  Entire Agreement. THIS SECURITY AGREEMENT AND THE OTHER LOAN DOCUMENTS
CONTAIN THE FINAL, ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO RELATING TO THE
SUBJECT MATTER HEREOF AND THEREOF AND ALL PRIOR AGREEMENTS, WHETHER WRITTEN OR
ORAL, RELATIVE HERETO AND THERETO WHICH ARE NOT CONTAINED HEREIN OR THEREIN ARE
SUPERSEDED AND TERMINATED HEREBY, AND THIS SECURITY AND THE OTHER LOAN DOCUMENTS
MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.
 
7.2  Amendment. No modification, consent or amendment of any provision of this
Security Agreement shall be valid or effective unless the same is in writing and
signed by the party against whom it is sought to be enforced.
 
7.3  Actions by Bank. The Lien and other rights of Bank hereunder shall not be
impaired by (a) any renewal, extension, increase or modification with respect to
the Indebtedness, (b) any surrender, compromise, release, renewal, extension,
exchange or substitution which Bank may grant with respect to the Collateral, or
(c) any release or indulgence granted to any endorser, Borrower or surety of the
Indebtedness. The taking of additional security by Bank shall not release or
impair the Lien or other rights of Bank hereunder or affect the obligations of
Borrower hereunder.
 
7.4  Waiver by Bank. Bank may waive any Event of Default without waiving any
other prior or subsequent Event of Default. Bank may remedy any default without
waiving the Event of Default remedied. Neither the failure by Bank to exercise,
nor the delay by Bank in exercising, any right or remedy upon any Event of
Default shall be construed as a waiver of such Event of Default or as a waiver
of the right to exercise any such right or remedy at a later date. No single or
partial exercise by Bank of any right or remedy hereunder shall exhaust the same
or shall preclude any other or further exercise thereof, and every such right or
remedy hereunder may be exercised at any time. No waiver of any provision hereof
or consent to any departure by Borrower therefrom shall be effective unless the
same shall be in writing and signed by Bank and then such waiver or consent
shall be effective only in the specific instances, for the purpose for which
given and to the extent therein specified. No notice to or demand on Borrower in
any case shall of itself entitle Borrower to any other or further notice or
demand in similar or other circumstances.
 
7.5  Costs and Expenses. Upon demand by the Bank, Borrower shall pay to Bank the
amount of any and all costs and expenses (including without limitation,
reasonable attorneys’ fees and expenses), which Bank may incur in connection
with (a) the transactions which give rise to the Loan Documents, (b) the
preparation of this Security Agreement and the perfection and preservation of
the security interests granted under the Loan Documents, (c) the custody,
preservation, use or operation of, or the sale of, collection from, or other
realization upon, the Collateral, (d) the exercise or enforcement of any of the
rights of Bank under the Loan Documents, or (e) the failure by Borrower to
perform or observe any of the provisions hereof.
 
7.6  Severability. If any provision of this Security Agreement is held by a
court of competent jurisdiction to be illegal, invalid or unenforceable under
present or future laws, such provision shall be fully severable, shall not
impair or invalidate the remainder of this Agreement and the effect thereof
shall be confined to the provision held to be illegal, invalid or unenforceable.
 
7.7  Notices. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission) and mailed, faxed, or delivered, to the address or
facsimile number specified for notices in the Loan Agreement and in the manner
specified in the Loan Agreement.
 
7.8  Binding Effect and Assignment. This Security Agreement (a) creates a
continuing security interest in the Collateral, (b) shall be binding on Borrower
and the heirs, executors, administrators, personal representatives, successors
and assigns of Borrower, (c) shall be binding on all parties who/which become
bound as Borrower under this Agreement, and (d) shall inure to the benefit of
Bank and its successors and assigns. Without limiting the generality of the
foregoing, Bank may pledge, assign or otherwise transfer the Indebtedness and
its rights under this Security Agreement and any of the other Loan Documents to
any other party. Borrower’s rights and obligations hereunder may not be assigned
or otherwise transferred without the prior written consent of Bank.
 
7.9  Termination. It is contemplated by the parties hereto that from time to
time there may be no outstanding Indebtedness, but notwithstanding such
occurrences, this Security Agreement shall remain valid and shall be in full
force and effect as to subsequent outstanding Indebtedness. Upon (a) the
satisfaction in full of the Indebtedness, (b) the termination or expiration of
any commitment of Bank to extend credit to Borrower, (c) written request for the
termination hereof delivered by Borrower to Bank, and (d) written release or
termination delivered by Bank to Borrower, this Security Agreement and the
security interests created hereby shall terminate. Upon termination of this
Security Agreement and Borrower’s written request, Bank will, at Borrower’s sole
cost and expense, return and/or release to Borrower such of the Collateral as
shall not have been sold or otherwise disposed of or applied pursuant to the
terms hereof and execute and deliver to Borrower such documents as Borrower
shall reasonably request to evidence such termination.
 
7.10  Cumulative Rights. All rights and remedies of Bank hereunder are
cumulative of each other and of every other right or remedy which Bank may
otherwise have at law or in equity or under any of the other Loan Documents, and
the exercise of one or more of such rights or remedies shall not prejudice or
impair the concurrent or subsequent exercise of any other rights or remedies.
 
7.11  Gender and Number. Within this Security Agreement, words of any gender
shall be held and construed to include the other gender, and words in the
singular number shall be held and construed to include the plural and words in
the plural number shall be held and construed to include the singular, unless in
each instance the context requires otherwise.
 
7.12  Descriptive Headings. The headings in this Security Agreement are for
convenience only and shall in no way enlarge, limit or define the scope or
meaning of the various and several provisions hereof.
 
7.13  GOVERNING LAW AND VENUE. THIS AGREEMENT IS BEING EXECUTED AND DELIVERED,
AND IS INTENDED TO BE PERFORMED, IN DALLAS COUNTY, TEXAS AND THE LAWS (EXCLUDING
CHOICE OF LAW PROVISIONS) OF SUCH STATE SHALL GOVERN THE VALIDITY, CONSTRUCTION
ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT, EXCEPT TO THE EXTENT FEDERAL
LAWS OTHERWISE GOVERN THE VALIDITY, CONSTRUCTION, ENFORCEMENT AND INTERPRETATION
OF ALL OR ANY PART OF THIS AGREEMENT. ALL LEGAL ACTIONS RELATED TO THIS
AGREEMENT SHALL BE BROUGHT IN THE APPROPRIATE COURT OF LAW LOCATED IN DALLAS
COUNTY, TEXAS, TO THE EXCLUSION OF ALL OTHER VENUES; PROVIDED, HOWEVER, THAT ANY
SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT BANK’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS
TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.
 
7.14  INDEMNITY. BORROWER HEREBY AGREES TO INDEMNIFY BANK AND ITS RESPECTIVE
SUCCESSORS, ASSIGNS, AGENTS, ATTORNEYS, AND EMPLOYEES, FROM AND AGAINST ANY AND
ALL LIABILITIES, DAMAGES, PENALTIES, SUITS, COSTS, AND EXPENSES OF ANY KIND AND
NATURE (INCLUDING, WITHOUT LIMITATION, ALL EXPENSES OF LITIGATION OR PREPARATION
THEREFOR WHETHER OR NOT BANK IS A PARTY THERETO) IMPOSED ON, INCURRED BY OR
ASSERTED AGAINST BANK OR THEIR RESPECTIVE SUCCESSORS, ASSIGNS, AGENTS,
ATTORNEYS, AND EMPLOYEES, IN ANY WAY RELATING TO OR ARISING OUT OF THIS SECURITY
AGREEMENT, OR THE MANUFACTURE, PURCHASE, ACCEPTANCE, REJECTION, OWNERSHIP,
DELIVERY, LEASE, POSSESSION, USE, OPERATION, CONDITION, SALE, RETURN OR OTHER
DISPOSITION OF ANY COLLATERAL (INCLUDING, WITHOUT LIMITATION, LATENT AND OTHER
DEFECTS, WHETHER OR NOT DISCOVERABLE BY BANK OR BORROWER, AND ANY CLAIM FOR
PATENT, TRADEMARK OR COPYRIGHT INFRINGEMENT); PROVIDED, HOWEVER, THE INDEMNITIES
PROVIDED IN THIS SECTION 7.14 DO NOT EXTEND TO LOSSES, LIABILITIES, CLAIMS, OR
DAMAGES CAUSED BY BANK’S GROSS NEGLIGENCE OR INTENTIONAL MISCONDUCT.


[Remainder of page intentionally left blank.]


 

IN WITNESS WHEREOF, the parties, intending to be legally bound hereby, have duly
executed this Security Agreement as of the day and year first written above.
 
BANK:


BANK OF TEXAS, N.A.,
a national banking association




By:  /s/Authorized Signatory   
Name:       
Title:       


BORROWER:


LIGHTING SCIENCE GROUP CORPORATION,
a Delaware corporation




By:  /s/Stephen Hamilton    
Name:  Stephen Hamilton    
Title:  Chief Financial Officer   






 


 

SCHEDULE ONE
 
Certain Other Collateral
 
Deposit Accounts Not Maintained With Bank:
Name of Depository Institution  Style and Type of Account   Number of Account










 


 

SCHEDULE TWO
 
Locations
 
Principal Place of Business and Mailing Address:
 
 
 
 
Attention:     
 


 